Exhibit 10.1

Navient Corporation 2014 Omnibus Incentive Plan

Performance Stock Unit Agreement

Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus
Incentive Plan, amended and restated as of April 6, 2015 (the “Plan”), the
Compensation and Personnel Committee (the “Committee”) of the Navient
Corporation Board of Directors (“Board”) hereby grants to ________________ (the
“Grantee”) on February 6, 2017 (the “Grant Date”) an award (the “Award”) of
__________ shares of Performance Stock Units (“PSUs”), which represent the right
to acquire shares of common stock of Navient Corporation (the “Corporation”)
subject to the following terms and conditions of this Performance Stock Unit
Agreement (the “Agreement”):

 

1. Vesting Schedule. Unless vested earlier as set forth below, the PSUs will
vest, and will be settled in shares of the Corporation’s common stock, based on
the following vesting terms:

 

  •   Subject to the other provisions of this Section 1, a specified percentage
of the total PSUs granted shall vest based on the Corporation’s performance for
fiscal years 2017, 2018 and 2019 in the aggregate, as shown in the following
performance chart:

 

Performance Metric

   Weight     Percentage of PSUs Vesting      0%    50%    100%    150%

Net Student Loan Cash Flows

     50 %    Less than
$6.75 billion    $6.75 billion    $7.85 billion    $9.25 billion
or greater

Cumulative Revenue from Growth Businesses

     30 %    Less than
$770 million    $770 million    $995 million    $1.27 billion
or greater

Strategic Objectives

     20 %    Determined by the Committee

 

  * For points between each performance level, the vesting percentages will be
interpolated.

 

  •   If compensation paid to the Grantee might be subject to the tax deduction
limitations of Section 162(m) of the Internal Revenue Code (“Section 162(m)”),
vesting of the PSUs is contingent upon certification by the Committee that the
applicable Section 162(m) performance targets (as pre-determined by the
Committee) have been met on or prior to the applicable vesting event; provided,
however, that in no event will the conversion of the PSUs into shares of the
Corporation’s common stock occur after the end of the calendar year following
the calendar year in which ends the performance period described in this
Section 1.

 

  •   Each vested PSU will be settled in shares of the Corporation’s common
stock. PSUs shall vest on the second business day after the Corporation’s annual
report on Form 10-K for the fiscal year 2019 is filed, and in no event later
than March 15, 2020.

 

1



--------------------------------------------------------------------------------

  •   “Net Student Loan Cash Flows” shall mean the Corporation’s aggregate cash
flows net of secured borrowings from student loans realized for the fiscal years
2017, 2018 and 2019, including student loan cash flows realized from new
acquisitions, but excluding the impact of cash flows for fiscal years beyond
2019 that are accelerated through securitizing or pledging unencumbered student
loans, or through loan sales.

 

  •   “Cumulative Revenue from Growth Businesses” shall mean that portion of the
Corporation’s aggregate revenue for the fiscal years 2017, 2018, and 2019
derived from products and services in existing and new business lines that have
been targeted for long-run growth, as identified by management and approved by
the Committee, excluding private education loans volume related to the loans
refinanced from within the Corporation’s existing loan portfolio resulting from
company initiated marketing activity.

 

  •   “Strategic Objectives” shall mean those qualitative business objectives
identified by management and approved by the Committee.

 

  •   In measuring actual corporate performance relative to the pre-established
corporate performance goals, regulatory-related charges will be excluded from
actual results. Additionally, the Committee may adjust performance results for
certain extraordinary items identified by the Committee, such as changes in
accounting, the regulatory environment, strategic corporate transactions, and
other unusual or unplanned events.

 

2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or a
Subsidiary) for any reason, or his or her employment is terminated by the
Corporation (or a Subsidiary) for Misconduct or cause, as determined by the
Corporation in its sole discretion, he/she shall forfeit any portion of the
Award that has not vested as of the date of such termination of employment. For
purposes of this Agreement, “Misconduct” is defined as an act of embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation (or a
Subsidiary), breach of fiduciary duty or deliberate disregard of Corporation (or
Subsidiary) rules; an unauthorized disclosure of any Corporation (or Subsidiary)
trade secret or confidential information; any conduct constituting unfair
competition; inducing any customer of the Corporation (or a Subsidiary) to
breach a contract with the Corporation (or a Subsidiary) or any principal for
whom the Corporation (or a Subsidiary) acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer as Misconduct.

If not previously vested, the Award will continue to vest, and will be settled
in shares of the Corporation’s common stock, subject to the original performance
goals and performance period set forth above, and on the original vesting terms
and vesting dates set forth above, in the event that the Grantee’s employment is
terminated by the Corporation (or a Subsidiary) for any reason other than for
Misconduct or cause, as determined by the Corporation in its sole discretion.

If not previously vested, a portion of the Award (as determined below) will
continue to vest, and will be settled in shares of the Corporation’s common
stock, subject to the original performance goals and performance period set
forth above, and on the original

 

2



--------------------------------------------------------------------------------

vesting terms and vesting dates set forth above, in the event that the Grantee
voluntarily ceases to be an employee of the Corporation (or a Subsidiary) and
meets the Corporation’s retirement eligibility requirements under the
Corporation’s then current retirement eligibility policy, which shall be
determined by the Corporation in its sole discretion. For purposes of the
immediately preceding sentence: (i) the entire Award will continue to vest if
the Grantee ceases employment on or after the third anniversary of the Grant
Date; (ii) two-thirds of the Award will continue to vest if the Grantee ceases
employment on or after the second anniversary (but before the third anniversary)
of the Grant Date; (iii) one-third of the Award will continue to vest if the
Grantee ceases employment on or after the first anniversary (but before the
second anniversary) of the Grant Date; and (iv) no portion of the Award will
vest if the Grantee ceases employment before the first anniversary of the Grant
Date.

If not previously vested, the Award will vest, and will be settled in shares of
the Corporation’s common stock, at the target levels set forth above, upon death
or Disability (provided that such Disability qualifies as a “disability” within
the meaning of Treasury Regulation Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct or
cause, as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the Navient Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the Navient Corporation Change in Control
Severance Plan for Senior Officers.

 

3. Change in Control. Notwithstanding anything to the contrary in this
Agreement:

 

  •   In the event of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue outstanding Awards upon
the Change in Control, then any portion of the Award that is not vested shall
vest at the 100% target level set forth in the vesting schedules herein;
provided, however, the settlement of the accelerated portion of the PSUs into
shares of the Corporation’s common stock (i.e., the settlement of the Award)
will nevertheless be made at the same time or times as if such PSUs had vested
in accordance with the vesting schedule set forth in Section 1 or, if earlier,
upon the termination of Grantee’s employment for reasons other than Misconduct
or cause, as determined by the Corporation in its sole discretion.

 

  •   If Grantee’s employment shall terminate within twenty-four months
following a Change in Control for any reason other than (i) by the Corporation
(or a Subsidiary) for Misconduct or cause, as determined by the Corporation in
its sole discretion, or (ii) by Grantee’s voluntary termination of employment
that is not a Termination of Employment for Good Reason, as defined in the
Change in Control Severance Plan for Senior Officers, any portion of the Award
not previously vested shall immediately become vested at the 100% target level
set forth in the vesting schedules herein, and shall be settled in shares of the
Corporation’s common stock, upon such employment termination.

 

3



--------------------------------------------------------------------------------

4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporation’s common stock (provided that
any fractional share amount shall be paid in cash).

 

5. Section 409A. For purposes of Section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all PSUs provided under this Agreement and shares issuable hereunder comply with
the requirements of Section 409A so that none of the payments or benefits will
be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the PSUs is to be accelerated in
connection with the Grantee’s termination of service, such accelerated PSUs will
not be settled by virtue of such acceleration until and unless the Grantee has a
“separation from service” within the meaning of Section Treasury Regulation
1-409A-1(h), as determined by the Corporation, in its sole discretion. Further,
and notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) any of the PSUs to be provided in connection with the Grantee’s separation
from service do not qualify for any reason to be exempt from Section 409A,
(y) the Grantee is, at the time of such separation from service, a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the
settlement of such PSUs would result in the imposition of additional tax under
Section 409A if such settlement occurs on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the settlement of any such
PSUs during such six (6) month period will accrue and will not be settled until
the date six (6) months and one (1) day following the date of the Grantee’s
separation from service and on such date (or, if earlier, the date of the
Grantee’s death), such PSUs will be settled.

 

4



--------------------------------------------------------------------------------

6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
Misconduct, and the Grantee at the time of such violation, fraud or Misconduct
(or at any time thereafter) was an officer of the Corporation (or its
subsidiaries) at the Senior Vice President level or above, then the Board or
committee shall consider all factors, with particular scrutiny when one of the
top 20 members of management are involved, and the Board or such committee, may
in its sole discretion require reimbursement of any compensation resulting from
the vesting, exercise or settlement of Options and/or Restricted Stock/PSUs and
the cancellation of any outstanding Options and/or Restricted Stock/PSUs from
the Grantee (whether or not such individual is currently employed by the
Corporation (or its subsidiaries)) during the three-year period following the
date the Board first learns of the violation, fraud or Misconduct. In addition,
the Award shall be subject to any recoupment or clawback policy that is adopted
by, or applicable to, the Company, pursuant to any requirement of law or any
exchange listing requirement related to clawback or other recovery of
compensation, including any policy that is adopted after the Grant Date, to the
extent provided therein.

 

7. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of Common Stock,
including without limitation (a) restrictions under an insider trading policy
and (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the shares of the Corporation’s common stock. The sale of the shares must also
comply with other applicable laws and regulations governing the sale of such
shares.

 

8.

Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any

 

5



--------------------------------------------------------------------------------

  shares of the Corporation’s common stock. Grantee acknowledges that Data may
be held to implement, administer and manage the Grantee’s participation in the
Plan as determined by the Corporation, and that Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Grantee’s consent
may adversely affect Grantee’s ability to participate in the Plan.

 

9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or one of its
subsidiaries) and thereafter until withdrawn in writing by Grantee.

 

10. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.

 

11. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

 

12. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

123 Justison Street

Wilmington, DE 19801

 

6



--------------------------------------------------------------------------------

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

 

15. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein. This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Capitalized
terms not defined herein shall have the meanings as described in the Plan.

 

16. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Grantee is responsible for
complying with all laws applicable to Grantee, including federal and state
securities reporting laws.

NAVIENT CORPORATION

By:  

 

  Jack Remondi   President and Chief Executive Officer

Accepted by:

 

 

Date

 

7